     Case 2:18-cv-00594-FMO-JEM Document 33 Filed 07/05/19 Page 1 of 8 Page ID #:364



1

2

3

4

5

6

7

8                                       UNITED STATES DISTRICT COURT

9                                  CENTRAL DISTRICT OF CALIFORNIA

10

11    RAFAEL ARROYO, JR.,                          )    Case No. CV 18-0594 FMO (JEMx)
                                                   )
12                         Plaintiff,              )
                                                   )
13                  v.                             )    ORDER RE: MOTION FOR SUMMARY
                                                   )    JUDGMENT
14    ROBERT GOLBAHAR, et al.,                     )
                                                   )
15                         Defendants.             )
                                                   )
16

17           On January 24, 2018, plaintiff Rafael Arroyo, Jr. (“plaintiff”) filed a complaint against Robert

18    Golbahar1 (“defendant”) alleging violations of the Americans With Disabilities Act, 42 U.S.C. §§

19    12101, et seq., and the Unruh Civil Rights Act, Cal. Civ. Code §§ 51, et seq. (See Complaint at

20    ¶¶ 27-38). Having reviewed and considered the Motion for Summary Judgment (Dkt. 27-1,

21    “Motion”), filed by plaintiff against defendant, and all accompanying briefs and exhibits, the court

22    finds that oral argument is not necessary to resolve the Motion, see Fed. R. Civ. P. 78; Local Rule

23    7-15; Willis v. Pac. Mar. Ass’n, 244 F.3d 675, 684 n. 2 (9th Cir. 2001), and concludes as follows.

24

25

26

27
         1
          Robert Golbahar is being sued both individually and in his capacity as trustee of the Amanda
28    Pavie Golbahar Childs Trust and the Alexis Margaux Golbahar Trust.
     Case 2:18-cv-00594-FMO-JEM Document 33 Filed 07/05/19 Page 2 of 8 Page ID #:365



1                                          STATEMENT OF FACTS2

2               Rainbow Cleaners is a business located in a strip mall in Manhattan Beach, California.

3     (See Dkt. 27-2, Joint Statement of Uncontroverted Facts and Conclusions of Law (“SUF”) at D2).

4     Defendant owns Rainbow Cleaners.3 (See id. at P6). The parking lot adjacent to Rainbow

5     Cleaners has 14 spaces, one of which is designated as a handicap space. (See id. at D5).

6               Plaintiff is a paraplegic who uses a wheelchair. (See Dkt. 27-2, SUF at P1). On December

7     13, 2017, plaintiff visited Rainbow Cleaners to have a jacket tailored and replace a button.4 (See

8     id. at P10); (Dkt. 27-4, Joint Evidentiary Appendix (“App.”) Exhibit (“Exh.”) 2, Declaration of Rafael

9     Arroyo, Jr. (“Arroyo Decl.”) at ¶ 5). Plaintiff drives a van specially equipped with a ramp that

10    deploys from the passenger side of the vehicle. (See Dkt. 27-2, SUF at P2). When plaintiff

11
            2
               Unless otherwise noted, the facts set forth in this section are undisputed. Except for
12    objections to personal knowledge and competency, see Fed. R. Civ. Proc. 56(e), to the extent that
13    the court relies on evidence to which an objection has been raised, those objections are overruled.
      See Fraser v. Goodale, 342 F.3d 1032, 1036 (9th Cir. 2003) (holding that, on summary judgment,
14    the court “do[es] not focus on the admissibility of the evidence’s form” but rather “focus[es] on the
      admissibility of its contents”); Block v. City of Los Angeles, 253 F.3d 410, 419 (9th Cir. 2001) (In
15    summary judgment proceedings, “a party does not necessarily have to produce evidence in a form
      that would be admissible at trial, as long as the party satisfies the requirements of Federal Rules
16    of Civil Procedure 56.”) (citing Celotex Corp. v. Catrett, 477 U.S. 317, 324, 106 S.Ct. 2548, 2553
17    (1986) (“Celotex”)).
        3
18        Defendant is also trustee of the Amanda Pavie Golbahar Childs Trust and the Alexis Margaux
      Golbahar Trust, which apparently also have an ownership stake in Rainbow Cleaners and the
19    property it is located on. (See Dkt. 27-2, SUF at P7).
20      4
           Defendant contests whether plaintiff actually visited Rainbow Cleaners. (See Dkt. 27-2, SUF
      at P10). However, for evidentiary support, defendant simply cites his Answer to the complaint and
21    a declaration from his attorney. (See id.). “When a motion for summary judgment is made and
22    supported as provided in this rule, an adverse party may not rest upon the mere allegations or
      denials of his pleading, but his response, by affidavits or as otherwise provided in this rule, must
23    set forth specific facts showing that there is a genuine issue for trial. If he does not so respond,
      summary judgment, if appropriate, shall be entered against him.” Matsushita Elec. Indus. Co., Ltd.
24    v. Zenith Radio Corp., 475 U.S. 574, 586 n. 11, 106 S.Ct. 1348, 1355 n. 11 (1986) (quoting Fed.
      R. Civ. P. 56(e)). Likewise, “[w]here the declarant lacks personal knowledge of the facts stated,”
25
      a declaration made in opposition to summary judgment is “entitled to no weight.” Express, LLC
26    v. Fetish Grp., Inc., 464 F.Supp.2d 965, 977 (C.D. Cal. 2006); see Bank Melli Iran v. Pahlavi, 58
      F.3d 1406, 1412 (9th Cir. 1995) (declarations at summary judgment stage “were entitled to no
27    weight because the declarant did not have personal knowledge”). Here, the Answer and
      attorney’s declaration are insufficient to create a genuine dispute of material fact as to whether
28    plaintiff visited Rainbow Cleaners.

                                                        2
     Case 2:18-cv-00594-FMO-JEM Document 33 Filed 07/05/19 Page 3 of 8 Page ID #:366



1     arrived at Rainbow Cleaners, he discovered that the parking lot did not have a van-accessible

2     parking space. (See id. at P11; Dkt. 27-4, Arroyo Decl. at ¶¶ 7-8). According to plaintiff, the

3     parking lot’s sole space reserved for disabled individuals was too small for a van. (See Dkt. 27-4,

4     Arroyo Decl. at ¶ 8). As a result, plaintiff was deterred from patronizing Rainbow Cleaners. (See

5     id. at ¶ 10).

6                                             LEGAL STANDARD

7            Rule 56(a) of the Federal Rules of Civil Procedure authorizes the granting of summary

8     judgment “if the movant shows that there is no genuine dispute as to any material fact and the

9     movant is entitled to judgment as a matter of law.” The standard for granting a motion for

10    summary judgment is essentially the same as for granting a directed verdict. See Anderson v.

11    Liberty Lobby, Inc., 477 U.S. 242, 250, 106 S.Ct. 2505, 2511 (1986). Judgment must be entered

12    “if, under the governing law, there can be but one reasonable conclusion as to the verdict.” Id.

13           The moving party has the initial burden of identifying relevant portions of the record that

14    demonstrate the absence of a fact or facts necessary for one or more essential elements of each

15    cause of action upon which the moving party seeks judgment. See Celotex, 477 U.S. at 323, 106

16    S.Ct. at 2553. If the moving party fails to carry its initial burden of production, “the nonmoving

17    party has no obligation to produce anything.” Nissan Fire & Marine Ins. Co., Ltd. v. Fritz Cos.,

18    Inc., 210 F.3d 1099, 1102-03 (9th Cir. 2000) (“Nissan Fire”).

19           If the moving party has sustained its burden, the burden then shifts to the nonmovant to

20    identify specific facts, drawn from materials in the file, that demonstrate that there is a dispute as

21    to material facts on the elements that the moving party has contested. See Celotex, 477 U.S. at

22    324, 106 S.Ct. at 2553; Anderson, 477 U.S. at 256, 106 S.Ct. at 2514 (holding that a party

23    opposing a properly supported motion for summary judgment “must set forth specific facts

24    showing that there is a genuine issue for trial.”).5 A factual dispute is material only if it affects the

25
         5
26         “In determining any motion for summary judgment or partial summary judgment, the Court
      may assume that the material facts as claimed and adequately supported by the moving party are
27    admitted to exist without controversy except to the extent that such material facts are (a) included
      in the ‘Statement of Genuine Disputes’ and (b) controverted by declaration or other written
28    evidence filed in opposition to the motion.” Local Rule 56-3.

                                                         3
     Case 2:18-cv-00594-FMO-JEM Document 33 Filed 07/05/19 Page 4 of 8 Page ID #:367



1     outcome of the litigation and requires a trial to resolve the parties’ differing versions of the truth.

2     SEC v. Seaboard Corp., 677 F.2d 1301, 1306 (9th Cir. 1982). Summary judgment must be

3     granted for the moving party if the nonmoving party “fails to make a showing sufficient to establish

4     the existence of an element essential to that party’s case, and on which that party will bear the

5     burden of proof at trial.” Celotex, 477 U.S. at 322, 106 S.Ct. at 2552; see Anderson, 477 U.S. at

6     252, 106 S.Ct. at 2512 (parties bear the same substantive burden of proof as would apply at a trial

7     on the merits).

8            In determining whether a triable issue of material fact exists, the evidence must be

9     considered in the light most favorable to the nonmoving party. See Barlow v. Ground, 943 F.2d

10    1132, 1134 (9th Cir. 1991), cert. denied, 505 U.S. 1206 (1992). However, summary judgment

11    cannot be avoided by relying solely on “conclusory allegations [in] an affidavit.” Lujan v. Nat’l

12    Wildlife Fed’n, 497 U.S. 871, 888, 110 S.Ct. 3177, 3188 (1990); see also Matsushita Elec. Indus.

13    Co. v. Zenith Radio Corp., 475 U.S. 574, 586, 106 S.Ct. 1348, 1356 (1986) (more than a

14    “metaphysical doubt” is required to establish a genuine issue of material fact). “The mere

15    existence of a scintilla of evidence in support of the plaintiff’s position” is insufficient to survive

16    summary judgment; “there must be evidence on which the [fact finder] could reasonably find for

17    the plaintiff.” Anderson, 477 U.S. at 252, 106 S.Ct. at 2512.

18                                               DISCUSSION

19           Plaintiff seeks relief only under the Unruh Civil Rights Act (“Unruh Act”). (See Dkt. 27-1,

20    Motion at 1) (“In this motion, Plaintiff is seeking a ruling that his rights were violated under the

21    Unruh Civil Rights Act, a single statutory penalty of $4,000, and an Order requiring [defendant] to

22    make the parking at the Rainbow Cleaners accessible”). “In the disability context, California’s

23    Unruh Civil Rights Act operates virtually identically to the ADA.” Molski v. M.J. Cable, Inc., 481

24    F.3d 724, 731 (9th Cir. 2007); see Schutza v. Cuddeback, 262 F.Supp.3d 1025, 1029 (S.D. Cal.

25    2017) (“The Unruh Act also provides that a violation of the federal ADA constitutes a violation of

26    § 51 of the Unruh Act.”). Thus, “[a]ny violation of the ADA necessarily constitutes a violation of

27    the Unruh Act.” Molski, 481 F.3d at 731. But unlike the ADA, the Unruh Act “allows for monetary

28    damages,” and for this reason, “litigants in federal court in California often pair state Unruh Act

                                                        4
     Case 2:18-cv-00594-FMO-JEM Document 33 Filed 07/05/19 Page 5 of 8 Page ID #:368



1     claims with federal ADA claims.” Crandall v. Starbucks Corp., 249 F.Supp.3d 1087, 1122 (N.D.

2     Cal. 2017) (quoting Molski, 481 F.3d at 731).

3            “Title III of the ADA prohibits discrimination by public accommodations[.]” Arizona ex rel.

4     Goddard v. Harkins Amusement Enters., Inc., 603 F.3d 666, 669 (9th Cir. 2010). “To prevail on

5     a discrimination claim under Title III, a plaintiff must show that: (1) he is disabled within the

6     meaning of the ADA; (2) the defendant is a private entity that owns, leases, or operates a place

7     of public accommodation; and (3) the plaintiff was denied public accommodations by the

8     defendant because of his disability.” Id. at 670.

9            Here, the parties do not dispute that plaintiff, who requires the use of a wheelchair for

10    mobility, (see Dkt. 27-2, SUF at P1), is disabled within the meaning of the ADA. (See, generally,

11    Dkt. 27-1, Motion). The parties likewise do not contest that Rainbow Cleaners is a place of public

12    accommodation. (See Dkt. 27-2, SUF at P5). Instead, the parties dispute the third element of

13    Title III liability. “The third element – whether plaintiffs were denied public accommodations on the

14    basis of disability – is met if there was a violation of applicable accessibility standards.” Moeller

15    v. Taco Bell Corp., 816 F.Supp.2d 831, 847 (N.D. Cal. 2011); see Johnson v. Shiva Rental, LLC,

16    2018 WL 5785343, *3 (E.D. Cal. 2018) (same); Love v. Sanchez, 2016 WL 6683152, *2 (C.D. Cal.

17    2016) (same). “There are three categories of accessibility requirements under Title III of the ADA

18    – the ‘new construction’ provisions, which apply to public accommodations constructed after

19    January 26, 1993; the ‘alteration’ provisions, which apply to post-January 26, 1992 alterations to

20    buildings that existed as of that date; and the ‘readily achievable’ provisions, which apply to

21    unaltered portions of buildings constructed before January 26, 1993.” Moeller, 816 F.Supp.2d at

22    847.

23           Here, it is undisputed that the strip mall on which Rainbow Cleaners is located was

24    developed in the 1970s, and has not been significantly altered since defendant’s 2012 acquisition

25    of the property. (See Dkt. 27-2, SUP at D2 & D5). Thus, the “readily achievable” provisions apply.

26    See Moeller, 816 F.Supp.2d at 847; Rodriguez v. Barrita, Inc., 10 F.Supp.3d 1062, 1073 (N.D. Cal.

27    2014) (“[T]he ‘readily achievable’ provisions . . . apply to unaltered portions of buildings

28    constructed before January 26, 1992.”). Under those provisions, “[a] public accommodation shall

                                                       5
     Case 2:18-cv-00594-FMO-JEM Document 33 Filed 07/05/19 Page 6 of 8 Page ID #:369



1     remove architectural barriers in existing facilities . . . where such removal is readily achievable,

2     i.e., easily accomplishable and able to be carried out without much difficulty or expense.” 28

3     C.F.R. § 36.304.

4             Defendant does not dispute that Rainbow Cleaner’s parking lot lacks a van-accessible

5     handicapped parking space. Instead, defendant concedes that “while the Property’s parking lot

6     does have a designated handicap parking space it never had and does not now have a van

7     accessible parking space.” (Dkt. 27-1, Motion at 6). However, plaintiff argues that the absence

8     of a van-accessible parking space is an “architectural barrier” under § 36.304, which, if not

9     removed where removal is readily achievable, would render defendant liable. (See Dkt. 27-1,

10    Motion at 9-10). The court agrees. See Vogel v. Rite Aid Corp., 992 F.Supp.2d 998, 1009 (C.D.

11    Cal. 2014) (lack of van accessible parking spaces constitutes architectural barrier); Lozano v. C.A.

12    Martinez Family Ltd. P’ship, 129 F.Supp.3d 967, 972-73 (S.D. Cal. 2015) (same); 42 U.S.C. §

13    12182(b)(2)(A)(iv) (ADA defining discrimination as a failure to remove architectural barriers); 28

14    C.F.R. § 36.304.

15            Defendant contends that plaintiff, as an element of his ADA discrimination claim, must show

16    that the Rainbow Cleaners property has undergone an alteration since defendant acquired it in

17    2012. (See Dkt. 27-1, Motion at 12-13). But defendant cites no legal authority to support this

18    contention.6 (See, generally, id.). In any event, as other courts have explained, the “readily

19    achievable standards apply to buildings constructed before January 26, 1993[.]” Hernandez v.

20    Polanco Enters., Inc., 19 F.Supp.3d 918, 931 (N.D. Cal. 2013) (internal quotation marks omitted);

21    Moeller, 816 F.Supp.2d at 847; Rodriguez, 10 F.Supp.3d at 1073 (“[T]he ‘readily achievable’

22    provisions . . . apply to unaltered portions of buildings constructed before January 26, 1992.”).

23            Defendant also invokes the “Safe Harbor provisions of the 2012 enactments to the ADA.”

24    (Dkt. 27-1, Motion at 16). The 2010 ADA Accessibility Guidelines (“AADAG”) “include[] a ‘safe

25    harbor’ provision, which states: ‘Elements that have not been altered in existing facilities on or

26

27
          6
             Indeed, defendant’s portions of the joint summary judgment brief do not include a single
28    citation to any case authority. (See, generally, Dkt. 27-1, Motion at 2-3, 12-13, 15-17).

                                                       6
     Case 2:18-cv-00594-FMO-JEM Document 33 Filed 07/05/19 Page 7 of 8 Page ID #:370



1     after March 15, 2012 and that comply with the corresponding technical and scoping specifications

2     for those elements in the 1991 Standards are not required to be modified in order to comply with

3     the requirements set forth in the 2010 Standards.’” Rush v. Hyun Suk Kim, 908 F.Supp.2d 1117,

4     1119 n. 2 (C.D. Cal. 2012). But the safe harbor provision is of no help to defendant, because

5     “[u]nder both the 1991 and 2010 ADAAG standards, any business that provides parking spaces

6     must provide at least one accessible parking space conforming to the Guidelines’ specifications.”

7     Johnson v. Lababedy, 2016 WL 4087061, *4 (E.D. Cal. 2016). And “[u]nder the 1991 standards,

8     one in every eight accessible spaces, but not less than one, shall be designated ‘van accessible.’”

9     Id. (citing 28 C.F.R. § 4.1.2(5)(b)). Further, under the 1991 standards, defendant is required to

10    have at least one van-accessible space in order to be in compliance. See 28 C.F.R. § 4.1.2.5(a).

11           Defendant also seems to argue that because plaintiff is “no more than a serial litigant,” his

12    claim must fail. (Dkt. 27-1, Motion at 16). Defendant’s argument is unpersuasive. Defendant

13    provides no authority to support its contention on this score. (See, generally, id.). Moreover, the

14    law recognizes that a plaintiff like Arroyo is more akin to a “tester,” i.e., “people whose purpose

15    in attempting to patronize a defendant’s establishment is ‘to determine whether defendant

16    engaged in unlawful practices.’” The Civil Rights Educ. & Enf’t Ctr. v. RLJ Lodging Trust, 2016

17    WL 314400, *3 (N.D. Cal. 2016) (quoting Tandy v. City of Wichita, 380 F.3d 1277, 1285 (10th Cir.

18    2004)). In Civil Rights Educ. & Enf’t Ctr. v. Hospitality Properties Trust, 867 F.3d 1093 (9th Cir.

19    2017), the Ninth Circuit held that “anyone who has suffered an invasion of the legal interest

20    protected by Title III may have standing [to bring suit], regardless of his or her motivation in

21    encountering that invasion.” Id. at 1102. In other words, an ADA plaintiff’s “status as [an] ADA

22    tester[] thus does not deprive [him or her] of standing.” Id.

23           However, there is one issue of material fact which prevents this court from awarding

24    summary judgment to plaintiff. Specifically, defendant alleges that if he has to convert the parking

25    lot’s disabled space into a van-accessible space, he would be required to reduce the number of

26    parking spaces in the lot below the number “allowable under the City of Manhattan Beach’s

27    parking ordinance requirements.” (Dkt. 27-4, App., Exh. 9, Declaration of Robert Golbahar at ¶

28    8). This, in turn raises the question of whether the creation of a van-accessible space is a readily

                                                       7
     Case 2:18-cv-00594-FMO-JEM Document 33 Filed 07/05/19 Page 8 of 8 Page ID #:371



1     achievable alteration. See, e.g., Parr v. L & L Drive-Inn Restaurant, 96 F.Supp.2d 1065, 1088-89

2     (D. Haw. 2000) (“relocating the accessible parking space” held to be “not readily achievable”

3     where the relocation would result “in violation of a Land Use Ordinance”). In other words, all that

4     remains is to “litigate the affirmative defense [of ready achievability] at trial.” Excelsior College v.

5     Frye, 2006 WL 8437032, *3 (C.D. Cal. 2006); see also McComb v. Vejar, 2014 WL 5494017, *6

6     (C.D. Cal. 2014) (“The majority of federal courts, and the majority of district courts in this Circuit,

7     have held that the ‘readily achievable’ element is an affirmative defense for which the defendant

8     bears the ultimate burden of persuasion.”).

9                                                CONCLUSION

10           This Order is not intended for publication. Nor is it intended to be included in or

11    submitted to any online service such as Westlaw or Lexis.

12           Based on the foregoing, IT IS ORDERED THAT plaintiff’s Motion for Summary Judgment

13    (Document 27) is granted in part and denied in part. Summary judgment is granted as to

14    liability (i.e., the question of whether defendant’s parking lot has a van accessible space), but it

15    is denied as to whether the alteration of defendant’s property is readily achievable.

16    Dated this 5th day of July, 2019.

17

18                                                                            /s/
                                                                     Fernando M. Olguin
19                                                                United States District Judge

20

21

22

23

24

25

26

27

28

                                                         8
